Citation Nr: 1437250	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  09-20 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a disorder manifested by enuresis and frequent voiding.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the National Guard from May 1981 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2011, the appellant testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matter in May 2012.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and VBMS paperless files.  A review of the documents in Virtual VA reveals a May 2014 Informal Hearing Presentation submitted by the appellant's representative.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Enuresis preexisted a period of ACDUTRA from May to July 1981, but did not increase in severity during this period of ACDUTRA, and no other disorder manifested by frequent voiding was present during this period of ACDUTRA or related to this period of ACDUTRA.


CONCLUSION OF LAW

Preexisting enuresis was not aggravated by the period of ACDUTRA nor was any other disorder manifested by frequent voiding incurred or aggravated during the period of ACDUTRA.  38 U.S.C.A. §§ 101(22), (24), 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2008 pre-rating letter advised the appellant of the evidence and information necessary to substantiate his claim for service connection for enuresis.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  Moreover, the appellant has not alleged or demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  Accordingly, no further action is required with respect to the duty to notify.

Relevant to the duty to assist, the appellant's National Guard treatment records have been obtained and considered.  The AOJ has been unable to obtain records related to the appellant's application for disability benefits with the Social Security Administration (SSA) (due to a mental disorder disability).  In June 2018, the AOJ notified the appellant of the inability to obtain SSA records and further notified him that he held the ultimate responsibility to obtain these records.  The Board finds that the SSA records either do not exist, or that further efforts to obtain these records would be futile.

The appellant was asked to complete appropriate authorization forms to allow VA to obtain specific private treatment records in a May 2013 letter - which may have supplemented the unavailable SSA records.  Unfortunately, the appellant did not respond to this letter and the inability to obtain these records frustrates VA's review of his claim, to include determining the onset of disease or disability which may be responsible for his voiding symptoms.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The appellant was afforded a VA examination in September 2012 in order to adjudicate his service connection claim.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based her conclusions on a review of the record, to include interviews with the appellant and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiner are sufficient to assist VA in deciding the claim for service connection.  

Notably, the VA examiner rendered the best possible opinion based upon the available evidence which, as explained below, contains contradictory reports from the appellant regarding the nature, onset and severity of his symptoms and a lack of supporting medical documentation due, in part, to the appellant's failure to cooperate with VA in developing his claim.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with its remand directives by requesting that the appellant submit appropriate authorization forms for specific non-VA providers and obtaining an etiological opinion, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in March 2011, the appellant was provided an opportunity to set forth his contentions during the hearing before the undersigned AVLJ.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2011 hearing, the undersigned enumerated the issue on appeal and, based on the appellant's testimony, considered alternate etiologies for his symptoms.  Also, information was solicited regarding the nature and etiology of the appellant's claimed disability, to include his contention that he did not have any problems with bedwetting prior to service and that his symptoms may have been attributable to diabetes.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  To the extent a deficiency is perceived, such deficiency was cured with subsequent Board development which offered the appellant the opportunity to submit relevant treatment records and ultimately resulted in a medical opinion addressing his contentions.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Service Connection

The appellant contends that his bedwetting did not preexist his service and that he was given a medical discharge as a result of this condition.  During his March 2011 hearing, the appellant testified that he had never seen a doctor before service, that he was discharged after one in-service incident of bedwetting and that he currently urinated 20 to 30 times per day.  He alluded to the fact that his bedwetting may have demonstrated the onset of diabetes mellitus.
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (is) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Enuresis is not deemed a chronic disease under 38 C.F.R. § 3.309(a) but diabetes mellitus is.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom "under conditions other than dishonorable."  38 U.S.C.A. § 101(2).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the appellant was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves include the National Guard.  38 U.S.C.A. § 101(26), (27).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on ACDUTRA or INACDUTRA.

The Court has held that this statute, in effect, means that, if a claim relates to period of ACDUTRA, a disability must have manifested itself during that period; otherwise, the period does not qualify as active service and the claimant does not achieve Veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).

When a claim for service connection is based upon an injury which occurred during a period of ACDUTRA or INACDUTRA, presumptive periods and the presumption of sound of condition do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Under the presumption of soundness, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson, supra; Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

As a threshold matter, the record establishes that the appellant in the instant case was on ACDUTRA from March 26, 1981 to July 18, 1981, when he claims to have incurred the enuresis for which he is seeking compensation benefits, as documented in his Army National Guard Retirement Credits Record.  As that period of service consisted only of ACDUTRA, he does not have the status of a "Veteran" until such time that he establishes that he was disabled from a disease or injury incurred or aggravated in the line of duty at that time.  Other than the current claim on appeal, the appellant has not been established that he became disabled during this period of ACDUTRA.  He does not, therefore, have the status of a "Veteran" for the period of ACDUTRA from March 1981 to July 1981.  See Harris v. West, 13 Vet. App. 509, 511 (2000) (per curium) (when a claim is based on a period of ACDUTRA, there must be evidence that the individual became disabled during that particular period of ACDUTRA in order for the ACDUTRA to qualify as active service).

As the appellant does not have the status of a "Veteran" for his ACDUTRA period he is not entitled to application of the presumption of soundness as provided in 38 U.S.C.A. § 1111, as that presumption applies only to Veterans.  See Smith, 24 Vet. App. at 44-46.  Nor is he entitled to the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service as provided in 38 U.S.C.A. §§ 1101, 1112, 1113.

Therefore, as the appellant is not entitled to the presumption of soundness, which must be rebutted by clear and unmistakable evidence, the determination as to whether his enuresis (or other disability resulting in urinary incontinence) preexisted service and was not aggravated during service will be adjudicated by applying the preponderance of the evidence standard.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Under the circumstances of this case and for the reasons specified below, the preponderance of the evidence indicates that the appellant's enuresis preexisted his period of ACDUTRA service.  The appellant's March 1981 enlistment examination found his genitourinary system to be normal and he denied a history of bedwetting since age 12 in an accompanying Report of Medical History.  In March 2011, he testified that he could not recall any instances of bedwetting prior to his period of ACDUTRA.

However, a May 1981 Entrance Physical Standards Board Proceeding indicated that the appellant had a lifelong history of enuresis; the appellant signed this document and indicated that he concurred with the proceedings.  Thus, there is a direct conflict of lay evidence from the appellant himself as to the onset of his bedwetting symptoms.  

Overall, the Board finds that the appellant's current recollections of no bedwetting problems in service are substantially outweighed by his statements to military physicians in 1981.  Here, the appellant's statements to military physicians at the time of the Entrance Physical Standards Board Proceeding bears the indicia of reliability as these statements were made contemporaneous in time to the period of ACDUTRA and were made in the context of investigating the cause and etiology of his symptoms.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

On the other hand, the appellant has otherwise reported bedwetting which stopped at age 12 or, more recently on appeal, denied any recollection of such symptoms at his March 2011 hearing.  This testimony is directly contradicted by his Entrance Physical Standards Board Proceeding statements.  Thus, one of these recollections is not true.  The appellant has also indicated to a VA examiner that he has memory problems due to a mental disorder and that his diabetes mellitus (which could be a potential etiology for urinary frequency) was first diagnosed many years after the ACDUTRA service.  

Thus, the appellant's current recollections conflict with statements made in service and, generally, are not consistent with the entire evidentiary record.  The Board places little probative weight to his statements denying preservice symptoms of enuresis.  See generally State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) (noting that the fact that a witness has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of the testimony provided).

Overall, the evidence, when viewed in its totality, supports a finding that the appellant's claimed enuresis had its onset prior to his brief period of ACDUTRA service from March 1981 to July 1981.

As the Board has determined that the appellant's enuresis preexisted his ACDUTRA service, the question now before the Board is whether his condition was aggravated during this period of ACDUTRA.  With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the presumption of aggravation is not applicable.  See Smith, supra; see also 38 U.S.C.A. § 1153.  In a claim for aggravation of a preexisting disorder during ACDUTRA, the appellant must show direct evidence of both a worsening of the disorder that occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Id.

The evidence in this case does not show that the appellant's preexisting enuresis underwent a worsening in severity during service.  The September 2012 VA examiner, following a physical examination and a review of the appellant's claims file, diagnosed him with enuresis.  The examiner noted that the appellant's diabetes mellitus was not treated and diagnosed, according to the appellant, for many years following the ACDUTRA period in question.  On this record (which notably is incomplete due to the appellant's failure to submit evidence in support of his claim), the examiner opined that the appellant's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness and that it was less likely than not that the enuresis had increased in severity beyond its natural progression secondary to service.  

The VA examiner reasoned that the appellant had been treated for enuresis once in service, that there was no documented treatment for the condition after service and no documented evidence to indicate that it had increased in severity beyond its natural progression in service.  The examiner also noted that the appellant had memory problems secondary to his mental health condition per his own reports, that he did not remember having voiding dysfunction or enuresis prior to service and that he recalled having enuresis once during basic training.  Such opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.  

The Board notes that the appellant has contended that his current enuresis and voiding symptoms are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Here, while the appellant is competent to describe the current manifestations of his enuresis and other voiding symptoms and to describe his in-service bedwetting, the Board accords such statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.   See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In this regard, the diagnosis of enuresis, voiding dysfunction and diabetes mellitus requires the interpretation of results found on physical examination and knowledge of the internal physical processes.  There is no indication that the appellant possesses the requisite medical knowledge to perform such an examination or interpret its results.  Furthermore, the appellant has offered only conclusory statements regarding the relationship between his in-service bedwetting and his current enuresis and voiding symptoms.  He specifically indicated being diagnosed with diabetes mellitus many years after his ACDUTRA service in question.

In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the appellant's contended in-service symptoms, the current nature of his enuresis and his report as to the diagnosis of his diabetes mellitus.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 
  
Therefore, the Board finds that the appellant's preexisting enuresis is not shown to have increased in severity beyond its natural progression during ACDUTRA service, to include the appellant's in-service bedwetting incident.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.   However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a disorder manifested by enuresis and frequent voiding.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a disorder manifested by enuresis and frequent voiding is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


